17-10184-scc        Doc 1156        Filed 03/29/19 Entered 03/29/19 15:08:15             Main Document
                                                  Pg 1 of 3


 TOGUT, SEGAL & SEGAL LLP
 One Penn Plaza
 Suite 3335
 New York, New York 10119
 (212) 594-5000
 Frank A. Oswald
 Brian F. Moore
 Lauren L. Peacock
 Edward D. Wu

 Counsel to the Debtors and
  Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
                                                          :
 In re:                                                   :   Chapter 11
                                                          :
 TOISA LIMITED, et al.,                                   :   Case No. 17-10184 (SCC)
                                                          :
                                                1
                                     Debtors.             :   (Jointly Administered)
                                                          :
 ---------------------------------------------------------x

               NOTICE OF (I) OCCURRENCE OF EFFECTIVE DATE
            OF THIRD AMENDED JOINT PLAN OF LIQUIDATION FOR
     TOISA LIMITED AND CERTAIN OF ITS AFFILIATES; (II) LAST DAY TO FILE
     (A) ADMINISTRATIVE EXPENSE CLAIMS ARISING AS OF JANUARY 1, 2019
       THROUGH MARCH 29, 2019 AND (B) CONTRACT REJECTION CLAIMS

               PLEASE TAKE NOTICE that on March 15, 2019, the United States
 Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
 entered an order [Docket No. 1126] (the “Confirmation Order”) confirming the Third
 Amended Joint Plan of Liquidation for Toisa Limited and Certain of its Affiliates Pursuant to
 Chapter 11 of the Bankruptcy Code, dated March 12, 2019 [Docket No. 1111] (the “Plan”),2
 for Toisa Limited and certain of its affiliates, as debtors and debtors in possession in the
 above-captioned chapter 11 cases (collectively, the “Debtors”).



 1
      The Debtors in these Chapter 11 Cases are as follows: Trade Prosperity, Inc.; Toisa Limited; United
      Courage, Inc.; Trade Vision, Inc.; United Journey, Inc.; United Kalavryta, Inc.; Trade Sky, Inc.;
      Trade Industrial Development Corporation; United Honor, Inc.; Trade Will, Inc.; United Leadership
      Inc.; United Seas, Inc.; United Dynamic, Inc.; United Emblem, Inc.; United Ideal Inc.; Trade Unity,
      Inc.; Trade Quest, Inc.; Trade Spirit, Inc.; Trade Resource, Inc.; United Ambassador, Inc.;
      Edgewater Offshore Shipping, Ltd.; United Banner, Inc.; Toisa Horizon, Inc.; and Trade and
      Transport Inc.

 2
      All capitalized terms used herein, but not otherwise defined, shall have the meanings ascribed to
      them in the Plan.
17-10184-scc    Doc 1156    Filed 03/29/19 Entered 03/29/19 15:08:15       Main Document
                                          Pg 2 of 3


             PLEASE TAKE FURTHER NOTICE that the Plan became effective on
 March 29, 2019 (the “Effective Date”).

       Professionals’ Final Applications for Pre-Effective Date Compensation

                PLEASE TAKE FURTHER NOTICE that, unless otherwise provided by
 the Plan, the Confirmation Order, or any other applicable order of the Bankruptcy
 Court, each Professional (including (a) any professional employed by the Debtors or the
 Creditors’ Committee in these Chapter 11 Cases pursuant to sections 327, 328, 363, or
 1103 of the Bankruptcy Code or otherwise and (b) any professional or other entity
 seeking compensation or reimbursement of expenses in connection with the Chapter 11
 Cases pursuant to section 503(b)(4) of the Bankruptcy Code) must file with the Court
 their final fee applications seeking approval of all Professional Fee Claims by no later
 than April 29, 2019.

       Post January 1, 2019 Administrative Claim Bar Date

               PLEASE TAKE FURTHER NOTICE that, unless otherwise provided by
 the Plan, the Confirmation Order, or any other applicable order of the Bankruptcy
 Court, each Holder of an Administrative Claim that arose on or after January 1, 2019
 through and including the Effective Date is required to file and serve a proof of
 Administrative Claim so that it is received no later than April 29, 2019. A proof of
 Administrative Claim form is available at www.kccllc.net/toisa. Delivery of the proof
 of Administrative Claim must be made to Kurtzman Carson Consultants LLC, the
 Debtors’ claims and Notice Agent (“KCC”) by U.S. Postal Service mail or overnight
 delivery to KCC, 2335 Alaska Ave., El Segundo, California 90245 (Attn: Toisa Limited,
 et al.) by April 29, 2019. Any proof of Administrative Claim sent in any other manner,
 including by facsimile, telecopy, or electronic mail transmission, shall not be
 accepted. Any request for payment of an Administrative Claim that is not timely
 filed in the manner set forth above shall be forever barred, and Holders of such
 Administrative Claims shall not be able to assert such Claims in any manner against
 the Debtors, Post-Effective Toisa, the Estates, the Plan Administrator or any of the
 foregoing parties’ accountants, advisors, agents, attorneys, consultants, directors,
 employees, members, officers, representatives, or Professionals.

       Contracts Rejection Claims Bar Date

               PLEASE TAKE FURTHER NOTICE that, unless otherwise provided by
 the Plan, the Confirmation Order, or any other applicable order of the Bankruptcy
 Court, Proofs of Claim based upon the rejection of the Debtors’ Executory Contracts
 or Unexpired Leases pursuant to the Plan must be filed and served so that they are
 received by the Debtors and KCC no later than April 29, 2019. A Proof of Claim form
 is available at www.kccllc.net/toisa. Delivery of the Proof of Claim must be made by
 U.S. Postal Service mail or overnight delivery to KCC, 2335 Alaska Ave., El Segundo,
 California 90245 (Attn: Toisa Limited, et al.) by April 29, 2019. Any Claims arising from
 the rejection of an Executory Contract or Unexpired Lease not filed within such time
 will be automatically disallowed, forever barred from assertion, and shall not be
 enforceable against the Debtors, the Plan Administrator, the Estates, Post-Effective



                                             2
17-10184-scc    Doc 1156    Filed 03/29/19 Entered 03/29/19 15:08:15       Main Document
                                          Pg 3 of 3


 Toisa or any of the foregoing parties’ accountants, advisors, agents, attorneys,
 consultants, directors, employees, members, officers, representatives, or Professionals.

               PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are
 binding on, among others, the Debtors, Post-Effective Toisa, any Holder of a Claim
 against or Interest in the Debtors, and such Holder’s respective successors and assigns,
 whether or not the Claim or Interest of such Holder is Impaired under the Plan and
 whether or not such Holder or Entity voted to accept the Plan.

               PLEASE TAKE FURTHER NOTICE that copies of the Confirmation
 Order, the Plan, and the related documents are available on the Bankruptcy Court’s
 website at http://www.nysb.uscourts.gov. To access the Bankruptcy Court’s website,
 you will need a PACER password and login, which can be obtained at
 http://www.pacer.psc.uscourts.gov. Copies may also be obtained by request to KCC
 at (888) 830-4662 (domestic) or (310) 751-2646 (international), or by email at
 Toisainfo@kccllc.com, and are available for download at http://www.kccllc.net/toisa.



 Dated: New York, New York
        March 29, 2019
                                          TOISA LIMITED, et al.,
                                          By Their Attorneys
                                          TOGUT, SEGAL & SEGAL LLP
                                          By:

                                          /s/Frank A. Oswald
                                          FRANK A. OSWALD
                                          BRIAN F. MOORE
                                          LAUREN L. PEACOCK
                                          EDWARD D. WU
                                          One Penn Plaza, Suite 3335
                                          New York, New York 10019
                                          (212) 594-5000




                                             3
